of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Jinggao Li on July 9, 2021.
The application has been amended, see the listing of claims received April 7, 2019, as follows: 

claim 1 in line 7, the hollow cylinder dust collecting electrode; and 
claim 1 in line 9, [[an]] the automatic cleaning function.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference DE 3626002 discloses a cleaning device with a housing and inside the cleaning device is a shaft 22 which carries two rotatable wheels 3 and 3a to which insulating support 8 for cleaning brushes 2 are attached.  The cleaning brushes 2 extend along annular cavities 21; these cavities 21 result from concentric pipe sections 14, 15, 16, 17, and 18 are attached to a star-shaped holder 20.  Corresponding pipe sections 10, 11, 12, and 13 are fastened concentrically to the star-shaped holder 20 in the ionization 
Regarding claim 1 in lines 4-13, DE 3626002 fails to teach a corona pole placed on a central axis of the hollow cylindrical dust collecting electrode wherein 
an end part of the corona pole is fixed on the support; 
the dust collecting electrode is grounded; and
the corona pole is connected to a power source: and
the electric field device with an automatic cleaning function further comprises a wind wheel; an axle hole of the wind wheel is provided with an internal thread; the corona pole is provided with an external thread matched with the internal thread on the wind wheel; and a periphery of the wind wheel is provided with a dust sweeping device in contact with an inner wall of the hollow cylindrical dust collecting electrode.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203.  The examiner can normally be reached on Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T. Bennet McKenzie (Acting SPE) can be reached on (571) 270-5327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        




/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        July 9, 2021